              Case 7:20-cv-03744-CS Document 31 Filed 03/05/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 TONI FIORE, JADE D’AMARIO, SEAN
 DUNN, and JOSHUA DUNN on behalf of
 themselves and all others similarly situated,
                                                      Case No. 7:20-cv-03744-CS
                                Plaintiffs,

         v.

 THE UNIVERSITY OF TAMPA,

                                Defendant.


                 PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiffs hereby provide this notice of supplemental authority of a new opinion

interpreting Florida law in the COVID-19 tuition and fee refund context, captioned In re:

University of Miami COVID-19 Tuition and Fee Refund Litig., Case No. 0:20-cv-60851-AHS,

ECF No. 67 (S.D. Fla. March 5, 2021). A copy of this decision is attached hereto as Exhibit A.

Plaintiffs respectfully suggest this decision further supports their position in this matter in

opposition to Defendant’s Motion to Dismiss.



Dated: March 5, 2021                                  Respectfully Submitted,

                                                      By: ___/s/ Philip Fraietta______
                                                                 Philip L. Fraietta

                                                      BURSOR & FISHER, P.A.
                                                      Philip L. Fraietta
                                                      Alec M. Leslie
                                                      888 Seventh Avenue
                                                      New York, NY 10019
                                                      Telephone: (646) 837-7150
                                                      Facsimile: (212) 989-9163

                                                  1
          Case 7:20-cv-03744-CS Document 31 Filed 03/05/21 Page 2 of 2




                                                   Email: pfraietta@bursor.com
                                                          aleslie@bursor.com

                                                   BURSOR & FISHER, P.A.
                                                   Sarah N. Westcot (admitted pro hac vice)
                                                   701 Brickell Ave, Suite 1420
                                                   Miami, FL 33131
                                                   Telephone: (305) 330-5512
                                                   Facsimile: (305) 676-9006
                                                   Email: swestcot@bursor.com



                               CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing has been served via CM/
ECF this 5th day March 2021 on all parties of record.


                                                    By:     /s/ Philip Fraietta
                                                                Philip L. Fraietta




                                               2
